706 S.E.2d 255 (2011)
STATE
v.
Juan Carlos Olivo RAMIREZ.
No. 488P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Francis Crawley, Special Deputy Attorney General, for State of North Carolina.
Juan Carlos Ramirez, Maury, for Ramirez, Juan Carlos Olivo.
J. Douglas Henderson, District Attorney, for State.
The following order has been entered on the motion filed on the 10th of November 2010 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 10th of March 2011."